Name: Commission Regulation (EEC) No 3497/92 of 3 December 1992 fixing the representative market rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts and the agricultural conversion rates for the pigmeat sector in the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 12 . 92 Official Journal of the European Communities No L 357/47 COMMISSION REGULATION (EEC) No 3497/92 of 3 December 1992 fixing the representative market rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts and the agricultural conversion rates for the pigmeat sector in the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Member State ; whereas, pursuant to Article 6a of Regu ­ lation (EEC) No 1677/85 and without prejudice to Article 7 (2) of Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), as last amended by Regulation (EEC) No 3137/91 ( 10), those rates are to be the agricultural conversion rates applying to pigmeat ; whereas, pursuant to Article 2 (4) of Council Regulation (EEC) No 1676/85 ("), as last amended by Regulation (EEC) No 2205/90, those rates are also to be used for the conversion of certain other agricultural , amounts ; whereas the rates in question should be fixed to make it easier to use them, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, HAS ADOPTED THIS REGULATION :Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 3496/92 (4), on the basis of the central rates and, for certain Member States, on the basis of the exchange rates referred to in Article 3 of Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (5), as last amended by Regulation (EEC) No 3672/89 (*); Article 1 The representative market rates referred to in Article 3a of Regulation (EEC) No 3152/85, to be applied for certain amounts in the context of the common agri ­ cultural policy and used to fix or, where appropriate, to adjust the monetary compensatory amounts, are set out in the Annex hereto. Whereas, in accordance with Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regu ­ lation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (7), as last amended by Regulation (EEC) No 3237/90 (*), the rates used to fix or, where appropriate, adjust the monetary compensatory amounts, from this time forth defined as representative market rates, are to be used for the conversion into ecus of the amounts relating to world market data and expressed in the national currency of a Article 2 The agricultural conversion rates for the pigmeat sector is fixed :  in Spain at ECU 1 = Pta 165,993,  in the United Kingdom at ECU 1 = £ 0,960016. Article 3 This Regulation shall enter into force on 7 December 1992 . O OJ No L 164, 24. 6 . 1985 , p. 6. O OJ No L 201 , 31 . 7 . 1990, p. 9. O OJ No L 153, 17 . 6 . 1991 , p . 1 . (4) See page 1 of this Official Journal . O OJ No L 310, 21 . 11 . 1985, p. 4 . (4) OJ No L 358 , 8 . 12 . 1989, p . 28 . O OJ No L 310, 21 . 11 . 1985, p. 1 . ( ¢) OJ No L 310, 9 . 11 . 1990, p. 18 . O OJ No L 312, 18 . 11 . 1988, p. 16. (10) OJ No L 297, 29. 10. 1991 , p. 17 . O OJ No L 164, 24 . 6 . 1985 , p . 1 . No L 357/48 Official Journal of the European Communities 7. 12 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 December 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission ANNEX Conversion rates used for the calculation of monetary compensatory amounts and to be applied for certain amounts in the agricultural sector 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,38936 50,3085 55,2545 48,5563 Dkr 0,441882 9,30394 10,2186 8,97989 DM 0,115844 2,43913 2,67893 2,35418 FF 0,388528 8,18055 8,98480 7,89563 F1 0,130527 2,74828 3,01847 2,65256 £ Irl 0,0432428 0,910487  0,878776 £ 0,0474941  1,09831 0,965171 Lit  2 105,52 2 312,52 2 032,19 Dr 15,0320 316,501 347,618 305,478 Esc 10,3102 217,084 238,426 209,523 Pta 8,32353 175,254 192,484 169,150